            Case 1:21-cv-00144-CRK Document 9         Filed 04/15/21   Page 1 of 2
                            UNITED STATES COURT OF INTERNATIONAL TRADE
                                         ONE FEDERAL PLAZA
                                       NEW YORK, NY 10278-0001


CHAMBERS OF
 Claire R. Kelly
     Judge



                                                         April 15, 2021

 Erik D. Smithweiss, Esq.
 Grunfeld Desiderio Lebowitz Silverman & Klestadt, LLP
 707 Wilshire Boulevard
 Suite 4150
 Los Angeles, CA 90017-3720
 Email:       esmithweiss@gdlsk.com

 Jordan Charles Kahn, Esq.
 Grunfeld Desiderio Lebowitz Silverman & Klestadt, LLP
 1201 New York Avenue, NW
 Suite 650
 Washington, DC 20005
 Email:      jkahn@gdlsk.com

 Meen Geu Oh, Esq.
 U.S. Department of Justice
 Commercial Litigation Branch - Civil Division
 P.O. Box 480
 Ben Franklin Station
 Washington, DC 20044
 Email:       Meen-Geu.Oh@usdoj.gov

                   Re:   Mirror Metals Inc. v. United States
                         Court No. 21-00144

 Dear Counsel:

       Pursuant to USCIT Rule 16(b), the court is to issue a scheduling order in the
 above-captioned case. Accordingly, I would appreciate it if counsel for all parties
 could confer with one another and file a joint proposed scheduling order that will
 achieve the purposes of USCIT Rule 16 with the Clerk of Court on or before Thursday,
 May 6, 2021.

        If the parties are unable to agree upon a proposed scheduling order, I request
 that plaintiff contact my Case Manager, Mr. Steve Taronji, by telephone at (212) 264-
 1611 or via e-mail at steve_taronji@cit.uscourts.gov on or before Thursday, April 29,
         Case 1:21-cv-00144-CRK Document 9       Filed 04/15/21   Page 2 of 2
Mirror Metals Inc. v. United States                                          Page 2 of 2
Court No. 21-00144

2021 to arrange for a telephone conference. If the parties are unable to confer within
this time frame, any party may request an extension of time to do so. Please contact
Mr. Taronji if you have any questions concerning the development of the scheduling
order.

      With respect to further proceedings in this case as well as sample forms,
counsel are directed to the Standard Chambers Procedures, which are available on
the Court’s website at: http://www.cit.uscourts.gov/Rules/Index_Rules_Forms.html.

       Thank you for your assistance and cooperation.

                                                    Sincerely,

                                                    /s/ Claire R. Kelly
                                                    Claire R. Kelly, Judge

Cc:    Steve Taronji
       for docketing
